Citation Nr: 1726000	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  17-22 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided by Mease Dunedin Hospital on August 26, 2016.


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 decision issued by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida.  The Veteran submitted a notice of disagreement in December 2016 and subsequently perfected an appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is service-connected for facial scars, which is currently rated as 10 percent disabling.  His combined disability rating is 10 percent.

2.  On August 26, 2016, the Veteran visited the Emergency Department at the Mease Dunedin Hospital to resolve an issue regarding a recently placed foley catheter.  He indicated that he did not want to drive to a local VA medical facility.

3.  Presentation to the non-VA emergency room was on a weekday, during business hours, when a VA medical facility was feasibly available and an attempt to use them beforehand would have been considered reasonable by a prudent layperson.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred on August 26, 2016 at the Mease Dunedin Hospital have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.120, 17.1000-1008 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim, because this case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725  or 1728.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding that the provisions of the VCAA are not applicable to statutes and regulations that concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions).

Nevertheless, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  Specifically, a November 2016 letter explained the criteria under which payment could be made for non-VA care.  This letter invited the Veteran to submit or identify relevant evidence.  Additionally, it appears that all relevant medical records have been associated with the Veteran's claims folder.  Therefore, the Board is satisfied that all relevant facts regarding the issue on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required to comply with VA's duties to notify or assist.

II.  Factual Background

The facts of this case may be briefly summarized.  On August 26, 2016, the Veteran sought treatment from the Emergency Department at the Mease Dunedin Hospital regarding a recently placed foley catheter.  He reported an inability to tolerate the catheter, because it was irritating his bladder.

The Veteran subsequently sought reimbursement for his medical expenses and his claim was denied in November 2016.  In February 2017, VA medical personnel reviewed the record and concluded that the Veteran's medical situation on August 26 was non-emergent, a VA medical facility was feasibly available (due to the Veteran visiting the non-VA emergency room on a weekday, during business hours), and an attempt to use a VA medical facility beforehand would have been considered reasonable by a prudent layperson.  Further, the record indicated that the Veteran told the nurse that he did not want to drive to the VA hospital.  On basis of this review, the Bay Pines Medical Center upheld the denial of reimbursement.

The Veteran has subsequently argued the high cost of the emergency room visit.  However, the Board notes that VA does not have control over what a non-VA medical facility charges for care.
III.  Payment or Reimbursement of Unauthorized Medical Expenses

In claims involving payment or reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

In this case, the Veteran does not claim and the record does not show that he sought and obtained prior proper authorization for VA payment of the emergency room services incurred on August 26, 2016.  Not only has the Veteran's medical situation on August 26, 2016 been determined to be non-emergent, but VA was not notified of his visit until the non-VA facility filed a claim seeking payment for services rendered.  See March 2017 SOC.  Accordingly, the Board finds that prior authorization for the emergency room services received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in connection with that treatment under 38 U.S.C.A. § 1703 (a).

When a Veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment; specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability, where 38 U.S.C.A. § 1728 is generally applicable when treatment pertains to a service-connected disability, and § 1725 is generally applicable when treatment pertains to a non-service-connected disability.

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of these three statutory requirements precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone, 10 Vet. App. at 542 (1997).

First, the Veteran must receive care for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.47(i)(2). 38 C.F.R. § 17.120 (a).

Second, the services must be rendered in a medical emergency of such nature that delay would have been hazardous to life or health.  38 C.F.R. § 17.120 (b). 

Third, no VA or other federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120 (c). 

After a review of all the evidence of record, the Board finds that the Veteran is not eligible for payment or reimbursement under 38 U.S.C.A. § 1728.  At the time of the hospitalization, the Veteran was service-connected for facial scars, which is not related to the non-VA care he received.  The Veteran does not have a total disability that is permanent in nature, and was not participating in a rehabilitation program under 38 C.F.R. Chapter 31.  The Veteran has not contested these facts.

Payment or reimbursement for emergency services for nonservice-connected conditions from non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions: (a) the emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) a VA or other federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) at the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) the Veteran is financially liable to the provider of emergency treatment for that treatment; (f) the Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and (h) the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.

These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means all of the conditions listed in the provision must be met).

As noted above, the Veteran is service-connected for facial scars, which is currently rated as 10 percent disabling.  As there is no evidence that his service-connected disability is related to the reason he sought non-VA treatment on August 26, 2016, 38 U.S.C.A. § 1725 is applicable here.

The Board notes that the law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000).  This presumption of regularity entitles the Board to rely on the summary of evidence indicated by the Bay Pines VA Healthcare Systems in making its decision.  Yet, the Board recognizes that this presumption is not absolute and may be rebutted by the submission of "clear evidence to the contrary."  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  However, no such evidence has been received in this case.

Even assuming, without deciding, that all of the other statutory requirements of 38 C.F.R. § 17.1002 are met, the Board finds that the Veteran does not meet the requirement of subsection (c), which provides that VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

As discussed above, the Mease Dunedin Hospital records show that the Veteran sought treatment from the Emergency Department regarding a recently placed foley catheter that was irritating his bladder.  Hospital records show that on a scale of 1 to 10, the Veteran reported a pain level of 0 on August 26.  Further, the records reflect that he visited the non-VA emergency room on a weekday, during business hours, and told the nurse that he did not want to drive to the VA hospital.  Given the non-emergent nature of the Veteran's medical situation and the readily available VA facilities within the state of Florida, the Board concludes that a prudent layperson would not consider an attempt to use a VA facility beforehand as unreasonable.

The Board also notes that the February 2017 review performed by VA medical personnel supports the Board's findings in this matter.  The reviewing nurse's summary of the treatment received by the Veteran on August 26, 2016 reflects consideration of the available medical records.  Based on this review, the physician concluded that Veteran's medical situation was non-emergent and a VA medical facility was feasibly available and recommended upholding the previous denial.

Although the Board is sympathetic to the Veteran's contentions, the law does not provide for equitable relief in this situation.  Reimbursements for unauthorized medical expenses cover only specific factual scenarios, which are restricted to emergency services where VA treatment is not feasibly available.  The Board has no authority to disregard these requirements.  As such, the Board is compelled to conclude that, given the circumstances discussed above, alternative VA treatment was feasibly available and an attempt to seek VA treatment beforehand would have been considered reasonable by a prudent layperson.  Thus, the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical treatment provided by Mease Dunedin Hospital on August 26, 2016 is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


